Acknowledgement
This Notice of Allowance is in response to after final amendments filed 12/16/2020.
Reasons for Allowance
Claims 1, 3-9, 11-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Van Buer (US 2009/0070035 A1) and Zavoli et al. (US 2009/0138497 A1), taken alone or in combination, does not teach the claimed data processing system, non-transitory machine-readable medium, and computer-implemented method for path planning of autonomous driving vehicles, the method comprising: 
in response to a route for routing an autonomous driving vehicle (ADV) from a source location to a target location, segmenting the route into a plurality of route segments based on a plurality of predefined driving scenes, wherein the plurality of predefined driving scenes comprises two of a driving straight scene, a turning scene, a nudging scene, a stop/parking scene, and a lane changing scene, wherein each route segment corresponds to one of the predefined driving scenes; 
identifying one or more of the plurality route segments that match any of the predefined driving scenes, wherein the match is determined when a value associated with the one or more of the plurality route segments and any of the predefined driving scene being compared is within a predetermined threshold; 
for each of the route segments matching any one of the predefined driving scenes, extracting a first set of one or more features from the route segment, and searching in a driving scene to path (scene/path) data structure associated with the matching driving scene based on the first set of features to obtain a preconfigured path segment having a second set of features that match the first set of features, and, for each of the route segments not matching any one of the features associated with the preconfigured path segment of the same driving scene, calculating a corresponding path segment of the path; and 
generating a path based on the route segments, the path having a plurality of path segments corresponding to the route segments, wherein at least one of the path segments of the path is determined based on the preconfigured path segment corresponding to one of the predefined driving scenes.
Van Buer discloses a similar method of path planning, where in response to a route for routing a vehicle from a source location to a target location, segmenting the route into a plurality of route segments (see ¶0022-0027), identifying one or more of the plurality route segments determined when a value (i.e. distance and/or heading) associated with the one or more of the plurality route segments being compared is within a predetermined threshold (see ¶0028), for each of the route segments, extracting a first set of one or more features from the route segment (see ¶0040) and searching in a driving scene to path data structure based on the first set of features to obtain a preconfigured path segment having a second set of features that match the first set of features (see ¶0040; ¶0031), and for each of the route segments not matching any one of the features associated with the preconfigured path segment, calculating a Van Buer does not disclose segmenting the route into a plurality of route segments based on a plurality of predefined driving scenes, wherein the plurality of predefined driving scenes comprises two of a driving straight scene, a turning scene, a nudging scene, a stop/parking scene, and a lane changing scene, such that the identified one or more of the plurality of route segments match one of the predefined driving scenes, where the match is determined when a value associated with the one or more of the plurality of route segments and the predefined driving scene is within a predetermined threshold, and the extracted first set and the obtained preconfigured path segment are for segments that match a predetermined driving scene. Van Buer further does not disclose the path planning as pertaining to that of an autonomous driving vehicle.
Zavoli et al. discloses the known technique of segmenting a route into a plurality of route segments based on a predefined driving scene wherein the predefined driving scenes comprises a driving straight scene (see ¶0013-0014, with respect to Figure 3). While Zavoli et al. teaches the use of attributes that include a driving straight scene, a turning scene, and a stop/parking scene associated with road segments (see ¶0019-0027), Zavoli does not teach that the route is segmented into a plurality of route segments based on these attributes, where each route segment is matched to the predefined driving scenes that constitute at least two of a driving straight scene, a 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661